Citation Nr: 0709303	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-01 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's permanent and total disability status 
is that encompassed by 38 C.F.R. § 3.340(b), to include 
whether the Board has jurisdiction over this matter.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1971 to April 
1981.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  

In August 2005, the Board determined that the veteran's 
disagreement with the RO's failure to consider total and 
permanent disability status had been resolved in the December 
2004 statement of the case.  

Following the August 2005 Board decision, the veteran 
appealed this matter to the Court of Appeals for Veterans 
Claims (CAVC or Court).  In August 2006, the Court granted a 
joint motion for remand for the Board to address whether the 
veteran's permanent and total status is that encompassed by 
38 C.F.R. § 3.340(b) and address whether this specific 
finding needs to be made by the RO in the first instance, and 
whether such a finding has been made.  

For reasons which will be explained below, the question of 
whether the veteran's permanent and total disability status 
is that encompassed by 38 C.F.R. § 3.340(b) is referred to 
the RO for appropriate consideration.


FINDING OF FACT

The matter of whether the veteran's permanent and total 
status is that encompassed by 38 C.F.R. § 3.340(b) has not 
been adjudicated by the RO and has not been the subject of a 
notice of disagreement or a substantive appeal.  





CONCLUSION OF LAW

The Board does not have jurisdiction over the matter of 
whether the veteran's permanent and total status is that 
encompassed by 38 C.F.R. § 3.340(b), and therefore the matter 
is dismissed without prejudice and referred to the RO for 
appropriate action.  38 U.S.C.A. §§ 511, 7104, 7105, 7108 
(West 2002); 38 C.F.R. §§ 19.4, 19.28, 20.101, 20.200, 
20.201, 20.202 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In November 2003, the RO received a claim from the veteran 
for individual unemployability due to his service-connected 
disabilities and claims for increased schedular ratings for 
each of his service-connected disabilities.  The claim did 
not mention entitlement to a total and permanent rating.  At 
this time, the veteran's service-connected disabilities were 
bilateral pes planus; post traumatic stress disorder; 
gastroenteritis, status post laparotomy and appendectomy for 
intestinal obstruction and appendicitis; and residuals of 
fracture of the right fifth metatarsal.  

By rating decision dated in July 2004, the RO granted 
entitlement to individual unemployability, eligibility to 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35, and increased ratings for all of the veteran's service-
connected disabilities, except bilateral pes planus.  These 
determinations were listed as items one through four.  In 
item five, the RO stated that "[b]asic eligibility to 
Dependents' Education Assistance is granted as the evidence 
shows you currently have a total service-connected 
disability, permanent in nature."  

In August 2004, the RO received, from the veteran's attorney, 
a document titled as a notice of disagreement.  This document 
specifically stated that the veteran was appealing issues one 
through four.  In addition to disagreeing with those 
determinations, this document states:

The veteran disagrees with the Regional 
Office's failure to consider Total & 
Permanent status for his individual 
unemployability rating under 38 C.F.R. § 
3.340(b) as an inferred issue.  It is the 
veteran's position that a grant of 
Dependents' Educational Assistance 
benefits does not grant Total & Permanent 
status under 38 C.F.R. § 3.340(b).

In December 2004, the RO issued a statement of the case in 
response to the August 2004 document.  The complete text of 
38 C.F.R. § 3.340 was included in the "Pertinent Laws and 
Regulations" section.  Item seven, in the "Decision" 
section stated "[p]ermanent disability status has been 
established for the veteran's total disability evaluation 
based on entitlement to benefits under 38 USC Chapter 35."  
Item seven, under the "Reasons and Bases" section, 
contained the following:

Basic eligibility to Dependents' 
Education Assistance has been established 
based on the veteran's total (100 
[percent]) status due to the veteran's 
unemployability based on service-
connected disabilities.  No future 
examination is scheduled to evaluate the 
veteran's disabilities.  For VA purposes, 
the veteran is considered permanently and 
totally disabled.  There is no evidence 
of clear and unmistakable error in 
assignment of permanent and total 
disability status for VA purposes.  There 
is no evidence showing fraud on the 
veteran's part in assignment of permanent 
and total disability status for VA 
purposes.  There is no evidence showing 
the veteran has returned to employment.  
In the absence of any evidence which 
would contraindicate assignment of 
permanent and total disability status to 
the veteran, he is considered permanently 
and totally disabled for VA purposes.  




The veteran submitted a substantive appeal in January 2005.  
In August 2005, the Board issued a decision regarding issues 
perfected for appeal.  In the Introduction to that decision, 
the Board determined that the matter of total and permanent 
disability had been resolved, stating that, in the December 
2004 statement of the case, the RO explained that the the 
veteran had been granted total and permanent disability 
status.  

The veteran subsequently appealed the August 2005 Board 
decision to the Court.  In August 2006, the Court granted a 
joint motion for remand for the Board to address whether the 
veteran's permanent and total status is that encompassed by 
38 C.F.R. § 3.340(b) and address whether this specific 
finding needs to be made by the RO in the first instance, and 
whether that was done here.  


Analysis

The RO has not adjudicated the issue of whether the veteran's 
permanent and total status is that encompassed by 38 C.F.R. 
§ 3.340(b).  Furthermore, the Board respectfully finds that 
it does not have jurisdiction to make the initial 
determination as to this issue because the issue was not 
before the Board at the time of its August 2005 decision and 
was not reasonably related to the matters on appeal at that 
time.  

The Board has authority to determine jurisdiction at any 
stage in a proceeding before it and may dismiss any case over 
which it determines that it does not have jurisdiction.  38 
C.F.R. 20.101(d).  "Moreover, it is well established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

While 38 U.S.C.A. § 511(a) provides that the Secretary shall 
decide all questions of law and fact necessary to a decision 
by the Secretary under a law that affects provisions of 
benefits by the Secretary to veterans or the dependents or 
survivors of veterans, 38 U.S.C.A. § 7104(a) specifies that 
the final decisions on appeals from adverse decisions by the 
Secretary shall be made by the Board.  

The Board is "primarily an appellate tribunal" that decides 
appeals from denials by VA agencies of original jurisdiction 
of claims for veterans' benefits.  See Scates v. Principi, 
282 F.3d 1362, 1366-67 (Fed.Cir. 2002); Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339, 1346 (Fed.Cir. 2003).  The Board's original 
jurisdiction is sharply circumscribed to matters such as 
consideration of motions for revision of its decisions based 
on clear and unmistakable error, 38 U.S.C.A. § 7111, 
correction of obvious error in the record, 38 U.S.C.A. 
§ 7103(c), and certain determinations regarding the 
reasonableness of attorney fees, 38 U.S.C.A. §§  5904(c)(2).  
Specifically, 38 U.S.C.A. § 7101(a) provides that the Board 
is established in order to "conduct hearings and dispose of 
appeals properly before the Board in a timely manner."  
(emphasis added).  

The statutory framework provides "very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the [agency of original jurisdiction (AOJ)] before a claimant 
may secure 'appellate review' by the [Board]."  See Godfrey 
v. Brown, 7 Vet. App. 398, 409 (1995), citing Bernard v. 
Brown, 4 Vet. App. 384, 390 (1993).  38 U.S.C.A. §  7105(a) 
specifically requires that "[a]ppellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in this section."  Hence, a claim for VA 
benefits is initially decided by the agency of original 
jurisdiction (AOJ) and appellate review of that decision is 
initiated by the timely filing of a notice of disagreement 
and completed by filing of a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202; see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) (the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA).  

The Board's jurisdiction is expressly limited by 38 U.S.C.A. 
§ 7108, which provides that "[a]n application for review on 
appeal shall not be entertained unless it is in conformity 
with this chapter."  This provision places clear limits the 
Board's jurisdiction, including its authority to make 
findings of fact and conclusions of law, on matters not in 
conformance with the express requirements of Chapter 71.  
While external guidance as to the intent of § 7108 is 
lacking, the clear meaning of the language is apparent and 
must be given effect.  See Jarrell v. Nicholson, 20 Vet. App. 
326, 330 (2006) (en banc), citing Splane v. West, 216 F.3d 
1058, 1068-69 (Fed.Cir.2000) ("canons of construction 
require us to give effect to the clear language of a statute 
and avoid rendering any portions meaningless or 
superfluous").  

No document of record contains an adjudication by the RO as 
to whether the veteran's permanent and total status is that 
encompassed by 38 C.F.R. § 3.340(b).  The July 2004 rating 
decision does not make a finding of total and permanent 
disability specifically under 38 C.F.R. § 3.340(b).  See VA 
Rating Decision dated July 8, 2004, and VA letter to the 
veteran dated August 11, 2004.  The first document to raise 
application of 38 C.F.R. § 3.340(b) is the August 2004 
statement from the veteran's attorney titled as a notice of 
disagreement.  Indeed, the attorney argued that the RO failed 
to consider total and permanent status for the veteran's 
individual unemployability rating under 38 C.F.R. § 3.340(b) 
and that a grant of Dependents' Educational Assistance 
benefits does not grant total and permanent status under 38 
C.F.R. § 3.340(b).  

The record is also absent for a decision on this issue 
subsequent to the attorney's August 2004 statement.  As noted 
in the Joint Motion for Remand, the December 2004 statement 
of the case contained no decision as to whether the veteran's 
permanent and total status is that encompassed by 38 C.F.R. 
§ 3.340(b).  Rather, the RO merely stated that the veteran 
was considered permanently and totally disabled for VA 
purposes.  In its analysis, the RO did not reference either 
the regulation in question or any of the criteria specified 
in the regulation.  Therefore, the December 2004 statement of 
the case did not specifically decide whether the veteran's 
permanent and total status is that encompassed by 38 C.F.R. 
§ 3.340(b).  No other communication from the RO to the 
veteran can even liberally be construed as an adjudication of 
this matter.  




The Board has also considered if the matter of the whether 
veteran's permanent and total status is that encompassed by 
38 C.F.R. § 3.340(b) could be considered a component of 
another matter over which the Board's jurisdiction had been 
established in August 2005.  Questions of law and fact which 
are reasonably related to a matter already properly on appeal 
may be considered by the Board.  See Bernard v. Brown, 4 Vet. 
App. 384, 391-92 (1993) (finding that the questions of new 
and material evidence to reopen a claim for service 
connection and entitlement to service connection were both 
questions of the same service connection claim).  However, 
where two claims are not components of a single claim and one 
of those claims has not yet been adjudicated by the AOJ, the 
Board does not err by referring the yet unadjudicated claim 
to the RO for initial adjudication.  See Godfrey v. Brown, 7 
Vet. App. 398 (finding that an unadjudicated claim for 
service connection for an ankle disorder was not a component 
of service connection claims for a back disability and 
arthritis).

Here, the issue of total and permanent disability under 38 
C.F.R. § 3.340(b) is not a component of any issue before the 
Board at the time of the August 2005 decision.  While this 
regulation is reasonably related to eligibility to 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35, the RO's grant of eligibility cannot be the subject of a 
notice of disagreement.  In this regard, a notice of 
disagreement requires the protest of an adverse decision by 
the RO.  See 38 C.F.R. § 19.28.  A grant of eligibility to 
benefits is not an adverse decision.  The issues on appeal to 
the Board at the time of the August 2005 Board decision 
involved claims for increased disability ratings and earlier 
effective dates.  The question of permanency of total 
disability is not a component of these claims, because these 
claims can be wholly decided and the benefit sought, a higher 
disability rating, fully granted without reference to the 
criteria set out in 38 C.F.R. § 3.340(b).  Rather, the issue 
of permanent and total disability under 38 C.F.R. § 3.340(b) 
is a matter separate and distinct from these claims.  

In this case, the RO has not yet made a determination as to 
whether the veteran's permanent and total status is that 
encompassed by 38 C.F.R. § 3.340(b).  Claims for benefits are 
adjudicated by the RO, which acts on behalf of the Secretary.  
This is so that the RO can make the "initial review or 
determination" referenced in 38 U.S.C.A. § 7105(b)(1), 
against which a notice of disagreement may be filed to begin 
the appellate process.  See Godfrey, 7 Vet. App. at 410; 
Jarrell v. Nicholson, 20 Vet. App. 326, 331 (2006) (en banc).  

Nor does the Board have jurisdiction to issue a remand as to 
this matter.  The Court has long held that the minimum 
prerequisite for the Board's jurisdiction is a decision by 
the originating agency followed by the filing of a NOD in 
regard to that decision.  Once the Board has jurisdiction 
over an appeal, it may remand the case to the originating 
agency, directing that appropriate action be taken to ensure 
proper appellate processing, such as the issuance of a 
statement of the case.  See Godfrey, 7 Vet. App. at 409, 410; 
Manlincon v. West, 12 Vet.App. 238 (1999).  

In the instant case, the issue of whether the veteran's 
permanent and total status is that encompassed by 38 C.F.R. 
§ 3.340(b) is outside the appellate process, not in 
conformity with Chapter 71, and therefore outside the Board's 
jurisdiction.  Because the Board does not have jurisdiction 
over the matter, it may not issue a preliminary order 
(remand), directing its consideration by the AOJ.  38 C.F.R. 
§ 20.1100(b), Manlincon.  Rather, the question of whether the 
veteran's permanent and total status is that encompassed by 
38 C.F.R. § 3.340(b) must be dismissed without prejudice and 
referred to the AOJ, which is the appropriate VA component to 
make the initial decision.  Richardson v. Nicholson, 20 Vet. 
App. 64, 73 (2006) (a pending unadjudicated claim must be 
referred to the RO).  

The Board's referral of a claim to the AOJ enables the AOJ to 
make the "initial review or determination" of that claim, 
as referenced in 38 U.S.C. 7105(b)(1).  Godfrey at 410.  In 
Godfrey, the Court also held that the Board did not err in 
referring a claim to the RO without additional specific 
instructions because the claim was not in appellate status.  
Id.; see also Smallwood v. Brown, 10 Vet. App. 93, 99-100 
(1997) (the Board did not err in referring to the AOJ a claim 
concerning CUE in an RO decision); Bruce v. West, 11 Vet. 
App. 405, 408 (1998) (the Board properly referred to the RO a 
claim for service connection for tinnitus, raised by the 
veteran during his appeal on other claims).

38 C.F.R. 20.101(d) provides that notice be given to all 
parties to the proceeding and their representatives when the 
Board, on its own initiative, raises a question as to a 
potential jurisdictional defect.  In this case, however, no 
such notice is required because the Board did not raise the 
jurisdictional question on its own initiative.  Rather, the 
jurisdictional issue was raised in the Joint Motion for 
remand because the motion specifically states that the Board 
should address whether this specific finding (of total and 
permanent disability under 38 C.F.R. § 3.340(b)) needs to be 
made by the RO in the first instance.  This necessarily 
encompasses the question of the Board's jurisdiction to 
consider the issue.  Therefore, in this instance, the Board 
concludes that it may address the jurisdictional question 
raised by the veteran's representative without providing the 
notice specified in 38 C.F.R. § 20.101(d).  Moreover, the 
Board's dismissal in the present case is accompanied by a 
referral of the matter, so the veteran still has the 
opportunity to submit evidence and argument concerning 
whether he is permanently and totally disabled under 38 
C.F.R. § 3.340(b).  The veteran will receive de novo 
consideration of the issue by the RO and all his rights in 
the matter would be preserved, including his right to appeal 
an adverse decision by the RO.  

Where the law and not evidence is dispositive, a claim should 
be denied or appeal terminated because of lack of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Because the law is dispositive 
in this matter, any failure in notifying or assisting the 
veteran is harmless, non-prejudicial error.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003).  


ORDER

The question of whether the veteran's permanent and total 
status is that encompassed by 38 C.F.R. § 3.340(b) is 
dismissed without prejudice and referred to the RO for 
appropriate action.  

__________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


